         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 1 of 25 Page ID
                                          #:36782

                   1   LATHAM & WATKINS LLP
                        Michele D. Johnson (Bar No. 198298)
                   2    michele.johnson@lw.com
                        Kristin N. Murphy (Bar No. 268285)
                   3    kristin.murphy@lw.com
                       650 Town Center Drive, 20th Floor
                   4   Costa Mesa, CA 92626-1925
                       Tel: (714) 540-1235
                   5   Fax: (714) 755-8290
                   6   LATHAM & WATKINS LLP
                        Colleen C. Smith (Bar No. 231216)
                   7    colleen.smith@lw.com
                       12670 High Bluff Drive
                   8   San Diego, CA 92130-3086
                       Tel: (858) 523-5400
                   9   Fax: (858) 523-5450
              10       LATHAM & WATKINS LLP
                        Andrew B. Clubok (pro hac vice)
              11        andrew.clubok@lw.com
                        Sarah A. Tomkowiak (pro hac vice)
              12        sarah.tomkowiak@lw.com
                       555 Eleventh Street NW, Suite 1000
              13       Washington, DC 20004-1304
                       Tel: (202) 637-2200
              14       Fax: (202) 637-2201
              15       Attorneys for Defendants Puma
                       Biotechnology, Inc. & Alan H. Auerbach
              16
              17                           UNITED STATES DISTRICT COURT
              18                         CENTRAL DISTRICT OF CALIFORNIA
              19                                   SOUTHERN DIVISION
              20
                       HSINGCHING HSU, Individually and         CASE NO. 8:15-cv-00865-DOC-SHK
              21       on Behalf of All Others Similarly
                       Situated,                                DEFENDANTS’ MEMORANDUM OF
              22                                                LAW IN SUPPORT OF THEIR
                                     Plaintiff,                 MOTION FOR LEAVE TO AMEND
              23                                                THE FINAL PRETRIAL ORDER
                            v.
              24                                                Date:        May 10, 2021
                       PUMA BIOTECHNOLOGY, INC.,                Time:        8:30 a.m.
              25       and ALAN H. AUERBACH,                    Courtroom:   9D
                                                                Judge:       Hon. David O. Carter
              26                     Defendants.
              27
              28
                                                                   DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY
                                                                       TO AMEND THE FINAL PRETRIAL ORDER
                                                                              CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 2 of 25 Page ID
                                          #:36783

                   1                                         TABLE OF CONTENTS
                                                                                                                                       Page
                   2
                       I.     INTRODUCTION .......................................................................................... 1
                   3
                       II.    BACKGROUND ............................................................................................ 3
                   4
                       III.   ARGUMENT ................................................................................................. 8
                   5
                              A.       Defendants Have a Right to Obtain Reasonable Discovery
                   6                   to Challenge the Reliance Element ...................................................... 9
                   7          B.       Permitting Targeted Discovery on Individual Reliance Is
                                       Necessary to Prevent Manifest Injustice ............................................ 13
                   8
                              C.       Defendants’ Discovery Requests Are Reasonable and
                   9                   Proportionate ...................................................................................... 16
              10 IV.          CONCLUSION ............................................................................................ 19
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                        DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                    i         TO AMEND THE FINAL PRETRIAL ORDER
                                                                                                   CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 3 of 25 Page ID
                                          #:36784

                   1                                       TABLE OF AUTHORITIES
                                                                                                                               Page(s)
                   2
                   3                                                       CASES

                   4 Allapattah Servs., Inc. v. Exxon Corp.,
                        333 F.3d 1248 (11th Cir. 2003), aff’d sub nom. Exxon Mobil Corp.
                   5
                        v. Allapattah Servs., Inc., 545 U.S. 546 (2005) .................................................. 11
                   6
                     Basic Inc. v. Levinson,
                   7    485 U.S. 224 (1988) ......................................................................................... 4, 9
                   8
                     Briseno v. ConAgra Foods, Inc.,
                   9    844 F.3d 1121 (9th Cir. 2017) ............................................................................ 10
              10 Campbell v. Best Buy Stores, L.P.,
              11   No. 12-cv-7794, 2014 WL 12778925 (C.D. Cal. Aug. 15, 2014)........................ 3
              12 Carrera v. Bayer Corp.,
                     727 F.3d 300 (3d Cir. 2013) ............................................................................... 11
              13
              14 In re Daou Sys., Inc.,
                     411 F.3d 1006 (9th Cir. 2005) .............................................................................. 4
              15
                 Dura Pharms., Inc. v. Broudo,
              16
                     544 U.S. 336 (2005) ............................................................................................. 4
              17
                 In re Fibreboard Corp.,
              18     893 F.2d 706 (5th Cir. 1990) .............................................................................. 12
              19
                 Fine v. Am. Solar King Corp.,
              20     919 F.2d 290 (5th Cir. 1990) .............................................................................. 16
              21 Galdamez v. Potter,
              22   415 F.3d 1015 (9th Cir. 2005) .................................................................. 8, 13, 15
              23 GAMCO Inv’rs, Inc. v. Vivendi, S.A.,
              24   927 F. Supp. 2d 88 (S.D.N.Y. 2013) ...................................................... 10, 16, 18

              25 Garrett v. City & Cty. of San Francisco,
                    818 F.2d 1515 (9th Cir. 1987) .............................................................................. 9
              26
              27 Gianukos v. Loeb Rhoades & Co.,
                    822 F.2d 648 (7th Cir. 1987) .............................................................................. 16
              28
                                                                                       DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                   ii        TO AMEND THE FINAL PRETRIAL ORDER
                                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 4 of 25 Page ID
                                          #:36785

                   1 Halliburton Co. v. Erica P. John Fund, Inc. (Halliburton II),
                   2   573 U.S. 258 (2014) ............................................................................. 4, 9, 12, 16

               3 In re Hotel Tel. Charges,
                     500 F.2d 86 (9th Cir. 1974) .......................................................................... 11, 12
               4
               5 In re Hunt,
                     238 F.3d 1098 (9th Cir. 2001) ............................................................................ 14
               6
                 Jimenez v. Allstate Ins. Co.,
               7
                     765 F.3d 1161 (9th Cir. 2014) ............................................................................ 10
               8
                 Kline v. Wolf,
               9     702 F.2d 400 (2d Cir. 1983) ............................................................................... 16
              10
                 Lawrence E. Jaffe Pension Plan v. Household Int’l,
              11     No. 02-cv-5893, 2005 WL 3801463 (N.D. Ill. Apr. 18, 2005) ............................ 3
              12 Lindsey v. Normet,
              13    405 U.S. 56 (1972) ............................................................................................. 10
              14 Marcus v. BMW of N. Am., LLC,
                   687 F.3d 583 (3d Cir. 2012) ............................................................................... 11
              15
              16 McLaughlin v. Am. Tobacco Co.,
                   522 F.3d 215 (2d Cir. 2008), abrogated on other grounds by
              17   Bridge v. Phx. Bond & Indem. Co., 553 U.S. 639 (2008) .................................. 11
              18
                 McPhail v. First Command Fin. Planning, Inc.,
              19   251 F.R.D. 514 (S.D. Cal. 2008) .......................................................................... 5
              20 Mechmetals Corp. v. Telex Computer Prods., Inc.,
              21   709 F.2d 1287 (9th Cir. 1983) ...................................................................... 13, 14
              22 Monfore v. Phillips,
              23   778 F.3d 849 (10th Cir. 2015) ............................................................................ 13

              24 Mullins v. Direct Digital, LLC,
                    795 F.3d 654 (7th Cir. 2015) .............................................................................. 11
              25
              26 Nelson v. Adams USA, Inc.,
                    529 U.S. 460 (2000) ....................................................................................... 1, 10
              27
                 On the House Syndication, Inc. v. Fed. Express Corp.,
              28    203 F.R.D. 452 (S.D. Cal. 2001) .......................................................................... 3
                                                                                    DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                iii       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 5 of 25 Page ID
                                          #:36786

                   1 Program Eng’g, Inc. v. Triangle Publ’ns., Inc.,
                   2    634 F.2d 1188 (9th Cir. 1980) .............................................................................. 9

               3 Six (6) Mexican Workers v. Arizona Citrus Growers,
                     904 F.2d 1301 (9th Cir. 1990) ............................................................................ 12
               4
               5 In re Vivendi Universal, S.A. Sec. Litig.,
                     123 F. Supp. 3d 424 (S.D.N.Y. 2015) .......................................................... 10, 16
               6
                 In re Vivendi Universal, S.A. Sec. Litig.,
               7
                     765 F. Supp. 2d 512 (S.D.N.Y. 2011) ...................................................... 3, 15, 16
               8
                 Wal-Mart Stores, Inc. v. Dukes,
               9     564 U.S. 338 (2011) ..................................................................................... 11, 12
              10
                 Westlands Water Dist. v. United States,
              11     100 F.3d 94 (9th Cir. 1996) ................................................................................ 14
              12                                                          STATUTES
              13
                       28 U.S.C. § 2072...................................................................................................... 11
              14
                                                                             RULES
              15
                       Fed. R. Civ. P. 16 .............................................................................................. passim
              16
              17 Fed. R. Civ. P. 23 ............................................................................................... 11, 12
              18 Fed. R. Civ. P. 26 ........................................................................................... 9, 18, 19
              19                                               OTHER AUTHORITIES
              20
                 Motion for Protective Order,
              21   Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc.,
              22   No. 02-cv-5893, 2005 WL 6292442 (N.D. Ill. Jan. 11, 2005) ............................. 2

              23 Restatement (Third) of the Law Governing Lawyers § 99 cmt. l
                    (Am. Law. Inst. 1998) ........................................................................................ 19
              24
              25 3 William B. Rubenstein, Newberg on Class Actions § 9:11
                    (5th ed. Dec. 2020 Update)................................................................................. 10
              26
              27
              28
                                                                                          DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                     iv         TO AMEND THE FINAL PRETRIAL ORDER
                                                                                                     CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 6 of 25 Page ID
                                          #:36787

                   1 I.     INTRODUCTION
                   2        The jury verdict in this securities class action resolved all issues that were
                   3 capable of being resolved on a class-wide basis, and determined the scope of
                   4 Defendants’ Puma Biotechnology, Inc. and its Chief Executive Officer Alan
                   5 Auerbach (“Defendants”) liability to Lead Plaintiff Norfolk Pension Fund. But the
                   6 verdict did not resolve Defendants’ liability to other members of the class. As the
                   7 order denying Plaintiffs’ request for entry of judgment states, “Defendants have a
                   8 right to challenge”—“on an individualized basis”—whether other class members
                   9 relied on the sole remaining statement at issue in purchasing Puma stock. Order re:
              10 Proposed J. (ECF No. 739) at 1. Indeed, Defendants reserved their right throughout
              11 this case to litigate individual reliance, an issue that would be addressed only if, and
              12 only after, Plaintiffs prevailed at trial. That makes perfect sense. As Judge Guilford
              13 recognized, until recently, “absent class members ha[d]n’t [even] been counted or
              14 identified, so Defendants haven’t had an opportunity to rebut their individual
              15 reliance claims.” Id. at 2.
              16            The question presented by this motion is whether Defendants are entitled to
              17 obtain discovery from absent class members to assess whether and how to challenge
              18 their reliance. The answer to that question is plainly yes. An opportunity to conduct
              19 discovery is essential to the fair adjudication of a defendant’s liability. After all, the
              20 “Federal Rules of Civil Procedure”—including their discovery provisions—“are
              21 designed to further the due process of law that the Constitution guarantees.” Nelson
              22 v. Adams USA, Inc., 529 U.S. 460, 465 (2000). Denying Defendants the opportunity
              23 to obtain discovery would deprive them of their constitutional right to challenge
              24 reliance—because all of the relevant facts are within class members’ possession.
              25            Plaintiffs have taken the position that discovery from absent class members is
              26 inappropriate because Defendants did not serve formal discovery requests on absent
              27 class members before trial. That position makes no sense. Plaintiffs have indicated
              28 that there were over 26,000 potential class members in this case. See Pls.’ Mem. of
                                                                    DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  1       TO AMEND THE FINAL PRETRIAL ORDER
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 7 of 25 Page ID
                                          #:36788

                   1 Law ISO Mot. for Approval of Notice of Verdict (ECF No. 749) at 2. It would have
                   2 been impracticable to identify and obtain discovery from all potential class members
                   3 before trial even began. (Indeed, only 4,455 allegedly valid claims were filed after
                   4 the trial.) It is only at this stage that class members with potential damages have
                   5 been identified, and they have now (by submitting proof of claim forms) provided
                   6 contact information that will facilitate serving discovery on them. Moreover, the
                   7 parties and court recognized that this case would be adjudicated in phases, with a
                   8 trial addressing Lead Plaintiff’s claim and issues of class-wide liability, leaving
                   9 issues relating to individual reliance until after trial. That is the only sound approach,
              10 as it would have been inefficient, expensive, and extremely burdensome to obtain
              11 pretrial discovery from every absent class member. It would revolutionize the
              12 practice of securities class action litigation if—in every single case—the parties were
              13 forced to conduct discovery as to all absent class members before trial, before even
              14 knowing whether the plaintiffs could prove any of the elements of securities fraud
              15 that can be established on a class-wide basis (like falsity and scienter). Indeed, if
              16 Plaintiffs’ proposed approach were the rule, no private securities class action could
              17 ever be certified as a class action because individualized issues regarding class
              18 members’ reliance would predominate from the start.
              19             What’s more, Plaintiffs’ counsel would have certainly objected if Defendants
              20 had sought individualized discovery from absent class members before trial. That is
              21 exactly what Plaintiffs’ counsel has done in other securities class actions. See, e.g.,
              22 Mot. for Protective Order, Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc.,
              23 No. 02-cv-5893, 2005 WL 6292442 (N.D. Ill. Jan. 11, 2005) (motion by lead
              24 plaintiffs requesting “an Order requiring the [class action defendants] to withdraw
              25 their outstanding third-party subpoenas and prohibiting defendants from pursuing
              26 further discovery related to individual claims and defenses until after class-wide
              27 liability has been determined”).           And some courts have indeed indicated that
              28 “discovery from absent class members prior to a finding of liability is disfavored.”
                                                                       DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                     2       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 8 of 25 Page ID
                                          #:36789

                   1 Campbell v. Best Buy Stores, L.P., No. 12-cv-7794, 2014 WL 12778925, at *3 (C.D.
                   2 Cal. Aug. 15, 2014) (emphasis added).
                   3        With the trial over and the claims-submission phase completed, now is the
                   4 time to conduct targeted individual-reliance discovery. Conducting discovery at this
                   5 stage is sensible, as it could not realistically have been done any earlier. And
                   6 Defendants’ liability to the class and class members’ damages cannot fairly be
                   7 adjudicated without an opportunity for such discovery. For these reasons, courts
                   8 have consistently recognized that “delay[ing] discovery into individualized issues
                   9 until after class-wide liability has been determined” is “the most efficient and
              10 expeditious” way to proceed. Lawrence E. Jaffe Pension Plan v. Household Int’l,
              11 No. 02-cv-5893, 2005 WL 3801463, at *4 (N.D. Ill. Apr. 18, 2005); see also On the
              12 House Syndication, Inc. v. Fed. Express Corp., 203 F.R.D. 452, 458 (S.D. Cal. 2001)
              13 (“[T]he most appropriate time to gather any necessary information from individual
              14 class members is generally after a determination of liability and before payment of
              15 individual claims.”). Indeed, the only two other securities class actions to reach post-
              16 trial proceedings since 1995 have held that the post-trial stage is the appropriate time
              17 for seeking discovery from absent class members. See In re Vivendi Universal, S.A.
              18 Sec. Litig., 765 F. Supp. 2d 512, 584-85 (S.D.N.Y. 2011); Household, 2005 WL
              19 3801463, at *4.
              20            Thus, pursuant to the Court’s scheduling order on the claims process (ECF
              21 No. 817), Defendants request amendment of the final pretrial order under Federal
              22 Rule of Civil Procedure 16(e) to permit targeted individual-reliance discovery.
              23 II.        BACKGROUND
              24            This is a securities class action in which Plaintiffs allege that Defendants
              25 violated Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and
              26 Securities & Exchange Commission Rule 10b-5 by making misrepresentations about
              27 Puma’s life-saving breast-cancer drug, neratinib. Plaintiffs were required to prove
              28 six elements to prevail: (1) a material misrepresentation, (2) scienter, (3) a
                                                                    DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  3       TO AMEND THE FINAL PRETRIAL ORDER
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 9 of 25 Page ID
                                          #:36790

                   1 connection with the purchase or sale of a security, (4) reliance, (5) damages, and
                   2 (6) loss causation. See Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 341-42 (2005).
                   3        To establish the element of reliance, Plaintiffs must show that, “but for”
                   4 Defendants’ misrepresentation, each class member would not have purchased Puma
                   5 stock. In re Daou Sys., Inc., 411 F.3d 1006, 1025 (9th Cir. 2005). Plaintiffs lack
                   6 direct evidence that they relied on any alleged misrepresentation, however, so they
                   7 invoked the rebuttable fraud-on-the-market presumption of reliance recognized in
                   8 Basic Inc. v. Levinson, 485 U.S. 224 (1988). This presumption posits “that the
                   9 market price of shares traded on well-developed markets reflects all publicly
              10 available information” and that investors who trade at the market price “do[] so in
              11 reliance on the integrity of that price.” Id. at 246-47. But the presumption is
              12 rebuttable, so a securities defendant is entitled to challenge whether it applies to any
              13 given class member. Any showing “that severs the link between the alleged
              14 misrepresentation and either” (1) “the price received (or paid) by” the plaintiffs, or
              15 (2) the plaintiffs’ “decision to trade at a fair market price,” will rebut the
              16 presumption. Halliburton Co. v. Erica P. John Fund, Inc. (Halliburton II), 573 U.S.
              17 258, 268-69 (2014). A defendant may rebut the presumption on a classwide basis
              18 (by showing that the alleged misrepresentation did not affect the stock price) and on
              19 an individualized basis (by showing, for example, that a particular plaintiff did not
              20 rely on the integrity of the market price). See id. at 279-80.
              21            In the run up to trial, the parties recognized that the reliance element could not
              22 be conclusively resolved until after trial. So the parties and court agreed that
              23 individual issues as to absent class members would be dealt with after trial. In the
              24 pretrial order, Defendants stated that they “reserved the right to challenge the
              25 individual reliance of absent class members following any determination of liability
              26 [by the jury].” Proposed Final Pretrial Conf. Order (ECF No. 585-1) ¶ 14. The
              27 pretrial order also stated that “[a]ll discovery is complete,” id. ¶ 9, but that default
              28 language from the Court’s template order (see C.D. Cal. L. Civ. R. Appendix A
                                                                      DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   4        TO AMEND THE FINAL PRETRIAL ORDER
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 10 of 25 Page ID
                                         #:36791

                   1 ¶ 9)—viewed in context of Defendants’ reservation—plainly referred to discovery
                   2 directed at the issues to be handled at the trial. Indeed, during summary-judgment
                   3 briefing, Defendants noted that “the most appropriate time to gather any necessary
                   4 information from individual class members” would be after trial. Defs.’ Opp. to
                   5 Pls.’ MSJ (ECF No. 441) at 20 (quoting McPhail v. First Command Fin. Planning,
                   6 Inc., 251 F.R.D. 514, 519-20 (S.D. Cal. 2008)). Defendants also pointed out that
                   7 “[i]t is only unless and until a jury were to determine liability and per-share inflation
                   8 that the damages of individual class members would be assessed through a claims
                   9 process.” Id.; see also id. at 2 (“The application of . . . limitations on damages, and
              10 the precise means by which damages will be calculated, are issues that are routinely
              11 decided only after a verdict as part of the claims process. The Court should do the
              12 same here.”).
              13             For their part, Plaintiffs acknowledged before trial that rebutting “reliance by
              14 a particular class member must necessarily be on an individual basis because there
              15 can be no class presumption of non-reliance.” Pls.’ Reply Supp. MSJ (ECF. No.
              16 464) at 5. Moreover, Plaintiffs relied on the fact that there would be a post-trial
              17 phase for obtaining information from class members to argue that evidence of class-
              18 wide damages should be excluded from trial entirely. See Pls.’ Mot. in limine No. 1
              19 (ECF No. 512) at 2 (“[A]n accurate calculation of aggregate damages can’t be done
              20 until completion of the post-trial claims process.”).              And Plaintiffs’ counsel
              21 recognized at the pretrial conference that “issues of individual reliance are dealt with
              22 after a trial.” Final Pretrial Conf. Tr. (ECF No. 615) at 10:11-12 (emphasis added).
              23             Consistent with this agreed-upon approach to defer individual issues until
              24 after trial, the parties’ special verdict form asked the jury to decide whether
              25
              26
              27
              28
                                                                       DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    5        TO AMEND THE FINAL PRETRIAL ORDER
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 11 of 25 Page ID
                                         #:36792

                   1 Defendants had rebutted the presumption of reliance only (1) as to Lead Plaintiff
                   2 (Question 5.1); and (2) on a classwide basis (Question 5.2):
                   3
                   4
                   5
                   6
                   7
                   8
                   9
              10
              11
              12
              13 Verdict Form (ECF No. 718). Notably, the jury was not asked to (and did not) decide
              14 whether Defendants had rebutted the presumption of reliance as to any other class
              15 member, because that evidence was not before the jury. See id. So Defendants’
              16 liability to individual claimants remained unresolved.
              17            After trial, Plaintiffs nevertheless asked the Court to enter a final judgment.
              18 See Pls.’ Notice of Proposed J. (ECF No. 729). Defendants objected, arguing that
              19 judgment was premature because the verdict did not resolve class members’
              20 individual reliance and because Defendants had not yet had an opportunity to
              21 challenge individual reliance. See Defs.’ Objs. to Pls.’ Notice of Proposed J. (ECF
              22 No. 732). Defendants also pointed out that damages could not be calculated because
              23 the Court had yet to decide the formula for doing so and because any damages
              24 calculation would require a close examination of each claimant’s transactions in
              25 Puma stock. Id.
              26        Judge Guilford agreed and denied Plaintiffs’ request for judgment. He noted
              27 that “[i]t is not just the damages amount that has yet to be solidified for . . . absent
              28 class members, but liability.” ECF No. 739 at 2; see also id. at 3 (“[B]efore judgment
                                                                     DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  6        TO AMEND THE FINAL PRETRIAL ORDER
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 12 of 25 Page ID
                                         #:36793

                   1 may be entered as to individual class members’ claims, their reliance (a precursor to
                   2 Defendants’ liability) . . . must be established.”).    Consistent with the process
                   3 contemplated before trial, Judge Guilford observed that “absent class members
                   4 haven’t [yet] been counted or identified, so Defendants haven’t had an opportunity
                   5 to rebut their individual reliance claims.”     Id. at 2.   He also confirmed that
                   6 “Defendants have a right to challenge reliance on an individualized basis.” Id. at 1.
                   7        Over the following months, the parties briefed and Judge Guilford decided
                   8 various post-verdict issues. In September 2019, Judge Guilford approved a notice
                   9 to the class about the verdict, established a claims-administration schedule, awarded
              10 prejudgment interest, and determined the methodology for calculating damages. See
              11 Order (ECF No. 778). In February 2020, while the claims administrator was
              12 accepting claims, the case was reassigned from Judge Guilford to this Court.
              13            After the claims-submission period ended and the claims administrator filed
              14 its report, the parties submitted proposals to the Court for the claims-challenge
              15 process. On November 27, 2020, the Court issued a scheduling order for challenging
              16 claims (ECF No. 817) and instructed counsel to meet and confer about the claims
              17 and any deficiencies. The order provided that, if counsel could not reach an
              18 agreement on claims for which Defendants believed they needed discovery, at the
              19 end of the claims review period, Defendants were to move for leave to amend the
              20 final pretrial order under Federal Rule of Civil Procedure 16. Id. at 1-2.
              21            Consistent with the Court’s order, Defendants conducted a thorough review
              22 of the claims and their supporting documentation. To date, Defendants have spent
              23 over 450 hours carefully analyzing the claims. See Decl. of Jordan D. Cook in Supp.
              24 of Defs.’ Mot. for Leave to Amend Final Pretrial Order (Cook Decl.) ¶ 4. During
              25 that review, Defendants identified potential evidentiary issues with certain claims,
              26 and confirmed that additional information is required to assess whether there are
              27 sufficient grounds to challenge individual claimants’ reliance. See id. ¶ 5. To give
              28 the parties enough time to address these issues under the deadlines established by
                                                                     DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  7        TO AMEND THE FINAL PRETRIAL ORDER
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 13 of 25 Page ID
                                         #:36794

                   1 the Court’s order, Defendants’ counsel sent a letter to Plaintiffs’ counsel on January
                   2 27, 2021, laying out Defendants’ position as to discovery and highlighting issues
                   3 with certain claims. Id., Ex. 3. Defendants also conferred with Gilardi & Co., the
                   4 claims administrator, to clarify certain information provided in the final claims
                   5 report. Id. ¶ 6.
                   6         On January 29, 2021, the parties’ counsel conferred telephonically to discuss
                   7 these issues further, including the need for targeted discovery to assess claimants’
                   8 individual reliance. Id. ¶ 10. The parties have continued to meet and confer since
                   9 that date, with additional correspondence exchanged on March 10 and 12, 2021. Id.
              10 ¶ 10 & Ex. 4. Counsel also conferred telephonically on March 22, 2021. Id. ¶ 10.
              11 Although Plaintiffs’ counsel indicated that they have tried to remedy certain
              12 technical deficiencies with particular claims, they maintain that Defendants are not
              13 entitled to any discovery on individual reliance. This issue is thus ripe for the
              14 Court’s resolution.
              15 III.        ARGUMENT
              16             Defendants have a legal right to litigate whether individual class members can
              17 claim the fraud-on-the-market presumption. Resolving that issue fairly requires that
              18 Defendants be permitted to obtain targeted discovery from class members directed
              19 at individual reliance. And the pretrial order entered in this case—which serves to
              20 refine and focus the issues for trial and to protect against unfair surprise at trial—
              21 should not prevent Defendants from obtaining the discovery they now seek. Rule
              22 16(e) permits amendment of a final pretrial order “to prevent manifest injustice.”
              23 That standard is easily met here. Under Rule 16(e), courts weigh the degree of
              24 prejudice or surprise on the non-movant, the ability to cure any such prejudice, the
              25 effect on the trial schedule, and the movant’s willfulness or bad faith. Galdamez v.
              26 Potter, 415 F.3d 1015, 1020 (9th Cir. 2005). Each factor supports amendment to
              27 allow for limited discovery of facts relevant to individual reliance. Defendants’
              28 proposed discovery requests are few in number, would impose no undue burden, and
                                                                     DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   8       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 14 of 25 Page ID
                                         #:36795

                   1 are all directed at eliciting information relevant to adjudicating the sole remaining
                   2 element of liability. The Court should grant Defendants’ motion.
                   3        A.     Defendants Have a Right to Obtain Reasonable Discovery to
                   4               Challenge the Reliance Element
                   5        Basic and Halliburton II establish that Defendants have the right to challenge
                   6 each class member’s reliance by rebutting the fraud-on-the-market presumption on
                   7 an individual basis. See Basic, 485 U.S. at 248; Halliburton II, 573 U.S. at 269-70;
                   8 see also id. at 295 (Thomas, J., concurring in the judgment) (“[B]y its own terms,
                   9 Basic entitles defendants to ask each class member whether he traded in reliance on
              10 the integrity of the market price.”). But without an opportunity to obtain discovery
              11 directed at individual reliance, the right to challenge individual reliance would be
              12 meaningless. Defendants would have no viable means to test whether a particular
              13 class member actually relied “on the integrity of the market price in trading stock.”
              14 Id. at 276.
              15            It is standard practice in civil litigation that a party is entitled to discovery.
              16 See generally Fed. R. Civ. P. 26. And the right to discovery is especially important
              17 in circumstances like these, where tens of millions of dollars are at stake and the
              18 evidence is material and in the exclusive possession of the other side. See Garrett
              19 v. City & Cty. of San Francisco, 818 F.2d 1515, 1519 (9th Cir. 1987) (“[A] party’s
              20 access to . . . material is of crucial importance . . . where the information is likely to
              21 be in the sole possession of the opposing party.”); Program Eng’g, Inc. v. Triangle
              22 Publ’ns., Inc., 634 F.2d 1188, 1193 (9th Cir. 1980) (“Generally where a party has
              23 had no previous opportunity to develop evidence and the evidence is crucial to
              24 material issues in the case, discovery should be allowed before the trial court rules
              25 on a motion for summary judgment.”).
              26            The post-trial phase in Vivendi—the most recent securities class action until
              27 this case to reach post-trial proceedings—illustrates the importance of a defendant’s
              28 ability to meaningfully test individual reliance with proof. There, after tailored
                                                                      DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   9        TO AMEND THE FINAL PRETRIAL ORDER
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 15 of 25 Page ID
                                         #:36796

                   1 discovery including document requests and depositions, the defendant rebutted the
                   2 presumption for numerous institutional investors on different bases, post-trial. See,
                   3 e.g., In re Vivendi Universal, S.A. Sec. Litig., 123 F. Supp. 3d 424, 438 (S.D.N.Y.
                   4 2015) (defendant rebutted presumption during post-trial phase by establishing that
                   5 plaintiff was “a sophisticated institutional investor whose own specialized
                   6 knowledge and advanced research rendered it completely indifferent to the fraud”);
                   7 GAMCO Inv’rs, Inc. v. Vivendi, S.A., 927 F. Supp. 2d 88, 101-02 (S.D.N.Y. 2013)
                   8 (defendant rebutted presumption during post-trial phase by establishing that
                   9 plaintiffs’ decision to purchase stock was based on proprietary technique that was
              10 “completely independent” of market price). Defendants should have the same
              11 opportunity here.
              12            Fundamental notions of due process also support granting leave to pursue
              13 targeted discovery here. Due process requires that every defendant have “the actual
              14 opportunity to defend” itself. Nelson, 529 U.S. at 471 (emphasis added). That
              15 principle applies with full force to class actions. See Lindsey v. Normet, 405 U.S.
              16 56, 66 (1972); see also 3 William B. Rubenstein, Newberg on Class Actions § 9:11
              17 (5th ed. Dec. 2020 Update) (class action defendant has “a due process right to . . .
              18 defend itself and should not be unfairly prejudiced by being unable to develop its
              19 case” (citing cases)). Defendants thus have a due-process right to verify and
              20 challenge class members’ entitlement to the presumption. See, e.g., Briseno v.
              21 ConAgra Foods, Inc., 844 F.3d 1121, 1131 (9th Cir. 2017) (observing that a
              22 defendant’s “opportunities to individually challenge the claims of absent class
              23 members if and when they file claims for damages” safeguards its due-process
              24 rights); Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1168-69 (9th Cir. 2014)
              25 (recognizing class action defendant’s “due process right to present individualized
              26
              27
              28
                                                                     DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                 10        TO AMEND THE FINAL PRETRIAL ORDER
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 16 of 25 Page ID
                                         #:36797

                   1 defenses to damages claims”).1 Targeted discovery offers the only realistic and
                   2 meaningful way for Defendants to do that.
                   3         The Rules Enabling Act confirms that individualized discovery as to reliance
                   4 is appropriate. The Act confirms that Federal Rule of Civil Procedure 23’s class-
                   5 action mechanism is purely a procedural device for aggregating parties’ claims in a
                   6 single case and does “not abridge, enlarge or modify any substantive right.” 28
                   7 U.S.C. § 2072(b); see In re Hotel Tel. Charges, 500 F.2d 86, 90 (9th Cir. 1974) (The
                   8 “enlargement or modification of substantive statutory rights by procedural devices
                   9 [like class actions] is clearly prohibited by the [Rules] Enabling Act that authorizes
              10 the Supreme Court to promulgate the Federal Rules of Civil Procedure.”). So the
              11 rights of class action defendants and class members are no different than they are in
              12 individual suits.         That means a class action cannot prevent defendants from
              13 “litigat[ing] [their] statutory defenses to individual claims.” Wal-Mart Stores, Inc.
              14 v. Dukes, 564 U.S. 338, 367 (2011). To the contrary—defendants with such defenses
              15 have “the right to raise any individual affirmative defenses” and are “entitled to
              16 individualized [liability and damages] determinations.” Id. at 366-67. And those
              17
                       1
              18          See also Mullins v. Direct Digital, LLC, 795 F.3d 654, 669 (7th Cir. 2015) (“A
                       defendant has a due process right to challenge the plaintiffs’ evidence at any stage
              19       of the case, including the claims or damages stage.”); Carrera v. Bayer Corp., 727
                       F.3d 300, 307 (3d Cir. 2013) (“A defendant in a class action has a due process right
              20       to raise individual challenges and defenses to claims, and a class action cannot be
                       certified in a way that eviscerates this right or masks individual issues.”); Marcus v.
              21       BMW of N. Am., LLC, 687 F.3d 583, 594 (3d Cir. 2012) (“Forcing [class action
                       defendants] to accept as true absent persons’ declarations that they are members of
              22       the class, without further indicia of reliability, would have serious due process
                       implications.”); McLaughlin v. Am. Tobacco Co., 522 F.3d 215, 232 (2d Cir. 2008)
              23       (recognizing that a deprivation of the “the right of [class action] defendants to
                       challenge the allegations of individual plaintiffs” inflicts “a due process violation”),
              24       abrogated on other grounds by Bridge v. Phx. Bond & Indem. Co., 553 U.S. 639
                       (2008); Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1259 (11th Cir. 2003)
              25       (class action defendant’s unresolved defenses to claims meant that the defendant had
                       “a present interest in the claims process,” that “an adversarial claims process” was
              26       warranted as a result, and that “due process require[d] that [defendant] be allowed
                       to participate”), aff’d sub nom. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545
              27       U.S. 546 (2005).
              28
                                                                       DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    11       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 17 of 25 Page ID
                                         #:36798

                   1 individualized determinations cannot be replaced “with [a] Trial by Formula” that
                   2 guestimates a defendant’s liability and damages to the class based on a statistically
                   3 insignificant sample (here, that sample would be 1 (Lead Plaintiff) of 4,550 (total
                   4 number of claimants)). Id.; see also In re Fibreboard Corp., 893 F.2d 706, 711-12
                   5 (5th Cir. 1990) (trial that would determine defendants’ liability to 2,990 asbestos
                   6 claimants based on evidence about 41 class members violated due process); see also
                   7 In re Hotel Tel. Charges, 500 F.2d at 90 (“[A]llowing gross damages by treating
                   8 unsubstantiated claims of class members collectively significantly alters substantive
                   9 rights.”).2
              10            Defendants are thus entitled to litigate individual reliance as if they had been
              11 sued by each absent class member. See, e.g., Dukes, 564 U.S. at 366-67. After all,
              12 “by its own terms, Basic entitles defendants to ask each class member whether he
              13 traded in reliance on the integrity of the market price.” Halliburton II, 573 U.S. at
              14 295 (Thomas, J., concurring in the judgment). Restricting Defendants’ right to
              15 litigate individual reliance or damages to just a subset of class members would be
              16 improper because this would deprive Defendants of their rights while expanding the
              17 rights of class members. See, e.g., Six (6) Mexican Workers v. Arizona Citrus
              18 Growers, 904 F.2d 1301, 1306 (9th Cir. 1990) (disapproving of the “impermissible
              19 circumvention of individual proof requirements” in class actions involving claims
              20 that require individual proof). Each class member is thus subject to discovery
              21 directed at individualized issues.
              22
              23      2
                    Plaintiffs have argued that the Rules Enabling Act actually supports denying
              24 discovery because “if this was an individual action, Defendants would not be entitled
                 to post-trial discovery,” and “the fact that this case proceeded as a class action under
              25 Rule 23 does not convey a right to post-trial discovery.” Pls.’ Reply re: Claims
                 Challenges (ECF No. 812) at 3-4. That argument is confused and actually cuts the
              26 other way. Defendants have not asserted a general right to post-trial discovery but
                 a right to meaningfully challenge individual reliance for each class member. And
              27 we would not be here if this were an individual case—because Defendants would
                 have been able to challenge individual reliance at trial, as they did for the only
              28 individual claimant there—the Lead Plaintiff.
                                                                     DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  12       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 18 of 25 Page ID
                                         #:36799

                   1         B.     Permitting Targeted Discovery on Individual Reliance Is Necessary
                   2                to Prevent Manifest Injustice
                   3         Plaintiffs have not disputed that discovery from absent class members is fair
                   4 and appropriate in securities class actions—nor could they, as preventing discovery
                   5 would effectively deprive Defendants of the opportunity to contest reliance. Instead,
                   6 Plaintiffs argue that discovery is inappropriate here because Defendants are asking
                   7 for it now, after trial, instead of before trial. See, e.g., ECF No. 749 at 19-20 (arguing
                   8 that Defendants were required to pursue discovery from absent class members before
                   9 trial). According to Plaintiffs, there is no basis for modifying the pretrial order to
              10 allow additional discovery now.
              11             Plaintiffs are wrong. A final pretrial order may be amended “to prevent
              12 manifest injustice,” Fed. R. Civ. P. 16(e), and that standard is met here. Courts
              13 consider four factors to assess whether a movant has established the requisite
              14 manifest injustice: “(1) the degree of prejudice or surprise to the [non-movant] if the
              15 order is modified; (2) the ability of the [non-movant] to cure the prejudice; (3) any
              16 impact of modification on the orderly and efficient conduct of the trial; and (4) any
              17 willfulness or bad faith by the [movant].” Galdamez, 415 F.3d at 1020.
              18             The ordinary Rule 16(e) standard is not well suited to this case’s post-trial
              19 procedural posture, and neither are the Galdamez factors. Most scheduling orders
              20 may be modified for “good cause,” Fed. R. Civ. P. 16(b)(4), but the stricter “manifest
              21 injustice” standard applies to amendments of final pretrial orders because such
              22 orders “seek to tame . . . exuberant modern pretrial practices and focus the mind on
              23 the impending reality of trial,” Monfore v. Phillips, 778 F.3d 849, 851 (10th Cir.
              24 2015) (Gorsuch, J.). The standard “ensure[s] [that] everyone involved has sufficient
              25 incentive to fulfill the order’s dual purposes of encouraging self-editing and
              26 providing reasonably fair disclosure to the court and opposing parties alike of their
              27 real trial intentions.” Id.; see also Mechmetals Corp. v. Telex Computer Prods., Inc.,
              28
                                                                       DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    13       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 19 of 25 Page ID
                                         #:36800

                   1 709 F.2d 1287, 1294 (9th Cir. 1983) (“The purposes of Rule 16[] [are] to expedite
                   2 litigation and prevent surprise during trial.”).
                   3         In other words, final pretrial orders distill the issues for and prevent surprise
                   4 at trial, and Rule 16(e) reflects a determination that only a showing of manifest
                   5 injustice can justify compromising those important values. But amending the final
                   6 pretrial order as requested here doesn’t implicate the values that Rule 16(e)
                   7 safeguards—because all parties knew before trial that individualized issues like
                   8 reliance and damages were not going to be addressed at trial (and could not have
                   9 been addressed at trial). The parties’ pretrial briefing explicitly contemplated further
              10 proceedings through which they would address individualized issues and obtain
              11 information from class members. See supra at 4-6. The final pretrial order itself
              12 expressly contemplated that this discovery might be pursued if Plaintiffs prevailed
              13 on class-wide issues: Defendants reserved the “right to challenge the individual
              14 reliance of absent class members following any determination of liability [by the
              15 jury].” ECF No. 585-1 ¶ 14. Cf. In re Hunt, 238 F.3d 1098, 1101-02 (9th Cir. 2001)
              16 (“[A] pretrial order will be liberally construed to permit consideration of any issues
              17 that are embraced within its language.”). The trial is over, that determination has
              18 been made, and now Defendants seek the exact discovery that was always
              19 contemplated.
              20             In any event, Rule 16(e)’s manifest injustice standard is easily met here.
              21 There would be no “prejudice or surprise” to Plaintiffs if the final pretrial order were
              22 amended to enable Defendants to do exactly what they reserved the right to do in
              23 that same final pretrial order. As the Ninth Circuit has explained, being forced to
              24 continue litigating “does not constitute” a legal form of prejudice that weighs against
              25 amending a final pretrial order. Mechmetals Corp., 709 F.2d at 1294; see also
              26 Westlands Water Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996) (“[T]he
              27 expense incurred in defending against a lawsuit does not amount to legal
              28 prejudice.”). And Plaintiffs’ counsel recognized at the pretrial conference that
                                                                        DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   14         TO AMEND THE FINAL PRETRIAL ORDER
                                                                                   CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 20 of 25 Page ID
                                         #:36801

                   1 “issues of individual reliance are dealt with after a trial.” ECF No. 615 at 10:11-12
                   2 (emphasis added); see also id. at 10:13-17 (“Defendants themselves in the draft
                   3 pretrial conference order had requested that they be able to make challenges to
                   4 individual reliance issues after a verdict. So if they have evidence of individual
                   5 reliance issues, that is an issue that will be raised after a verdict.”). Plaintiffs have
                   6 not switched counsel. They cannot claim prejudice or feign surprise now when they
                   7 endorsed this very timing years ago. Here—like in Vivendi—it is “clear that all
                   8 parties were on notice that individual reliance issues might require resolution in
                   9 separate proceedings after the class trial.” 765 F. Supp. 2d at 586 (holding that
              10 Vivendi was “entitled to an opportunity to rebut the presumption of reliance on an
              11 individual basis” after trial). Nor is there a possibility of prejudice or surprise to the
              12 absent class members. The claim form submitted by each claimant includes an
              13 acknowledgment that provides, “I agree to furnish additional information to the
              14 Claims Administrator, counsel for the parties, or the Court to support this claim if
              15 required to do so.” Pls.’ Proposed Claim Form (ECF No. 749-2) at 3; see also Order
              16 (ECF No. 778) (approving form). Each claimant has thus consented to providing
              17 discovery as part of the claims process.
              18             Without any prejudice or surprise, the second Galdamez factor—Plaintiffs’
              19 ability to cure their nonexistent prejudice or surprise—is irrelevant. Amending the
              20 pretrial order would also have no “impact . . . on the orderly and efficient conduct of
              21 the trial,” Galdamez, 415 F.3d at 1020, because the trial is over. And there is plainly
              22 no willfulness or bad faith here given the parties’ repeated acknowledgment that
              23 individual-reliance issues would be adjudicated post-trial. See supra at 4-6. The
              24 manifest injustice factors are satisfied here and support amending the final pretrial
              25 order.
              26
              27
              28
                                                                       DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    15       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 21 of 25 Page ID
                                         #:36802

                   1         C.     Defendants’     Discovery      Requests     Are     Reasonable      and
                   2                Proportionate
                   3         To minimize the burden on claimants and ensure that the individualized
                   4 discovery proceeds efficiently, Defendants have developed streamlined discovery
                   5 requests aimed at ascertaining the key facts surrounding individual reliance. There
                   6 are myriad ways for Defendants to rebut individual reliance. See GAMCO, 927 F.
                   7 Supp. 2d at 104 (“[T]he [two] examples [of ways to rebut the presumption] given in
                   8 Basic were not meant to be exhaustive.”). Defendants could prove, for example, that
                   9 a claimant did not rely “on the integrity of the market price in trading stock,”
              10 Halliburton II, 573 U.S. at 276, or “relied upon information not generally available
              11 to the public,” Vivendi, 765 F. Supp. 2d at 584, or was “a sophisticated institutional
              12 investor whose own specialized knowledge and advanced research rendered it
              13 completely indifferent to the fraud,” Vivendi, 123 F. Supp. 3d at 438, or “would have
              14 transacted in [Puma stock] regardless of what was known . . . about [Puma] or its
              15 stock,” GAMCO, 927 F. Supp. 2d at 99, or relied on a factor that was “completely
              16 independent” of the market price in purchasing the stock, id. at 101.3 Defendants’
              17 discovery requests will let them assess the availability of such arguments as to
              18 particular class members. Specifically, Defendants propose issuing the following
              19 targeted set of four interrogatories and four requests for production to each claimant:
              20
              21
              22
              23
                       3
              24         See also Fine v. Am. Solar King Corp., 919 F.2d 290, 299 (5th Cir. 1990) (“The
                       presumption of reliance can be rebutted by showing . . . that the Plaintiffs would
              25       have purchased the stock at the same price had they known the information that was
                       not disclosed” or “that the Plaintiffs actually knew the information that was not
              26       disclosed to the market.”); Gianukos v. Loeb Rhoades & Co., 822 F.2d 648, 655 (7th
                       Cir. 1987) (presumption rebutted where plaintiff relied on “‘inside information’ and
              27       not on the integrity of the market”); Kline v. Wolf, 702 F.2d 400, 403 (2d Cir. 1983)
                       (presumption would be rebutted by showing “that plaintiffs did not significantly rely
              28       on the integrity of the market or that, even if they had known of the alleged
                       misrepresentation, they would still have purchased the stock”).
                                                                      DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   16       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 22 of 25 Page ID
                                         #:36803

                   1
                                                         Interrogatories
                   2
                               1. For each of the Transactions, identify each Person(s), including (if
                   3              applicable) You or any investment advisor, who made the
                   4              decision(s) to engage in the Transactions.
                   5           2. For each Person(s) identified in Your response to Interrogatory
                                  No. 1, describe with particularity: (i) what factors influenced the
                   6              decision to engage in the Transactions; (ii) what, if any, due
                   7              diligence, investigation, analysis, or evaluation of Puma or Puma
                                  securities was performed prior to engaging in the Transactions;
                   8
                                  (iii) what, if any, documents regarding Puma or Puma Securities
                   9              were considered prior to engaging in the Transactions; (iv) the
                                  nature of all Communications regarding Puma or Puma securities
              10
                                  made prior to engaging in the Transactions.
              11
                               3. State whether You contend that You (or, if another Person(s) made
              12                  the decision(s), that Person(s)) relied on the integrity of the market
                                  price for Puma securities in deciding to engage in the Transactions.
              13
                              4. State with particularity the reasons for Your response to
              14
                                 Interrogatory No. 3.
              15
                       Cook Decl., Ex. 1 at 3-4.
              16
              17                                   Requests For Production
              18               1. All Documents You relied upon in answering the Interrogatories.
              19               2. All Documents evidencing Your Transactions in Puma securities,
              20                  including the quantity of shares held, purchased, or sold, trade
                                  date, and purchase or sale price for each Transaction, excluding
              21                  any Documents that You previously provided to the Claims
              22                  Administrator.
              23               3. All Documents concerning Puma and/or Puma securities read,
                                  reviewed, or considered by You or any Persons identified in
              24                  response to Interrogatory No. 1, including, without limitation:
              25                  (i) any research, due diligence, investigation, analysis, or
                                  evaluation of Puma, Puma securities, the ExteNET trial, or the
              26                  biotechnology industry; and (ii) documents provided to or
              27                  received from an investment advisor.
              28
                                                                       DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    17       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 23 of 25 Page ID
                                         #:36804

                   1          4. All Documents reflecting investment guidelines, rules, or policies
                   2             that governed Your Transactions.

                   3 Id., Ex. 2 at 4-5.
                   4         These discovery requests are narrowly tailored to identify information
                   5 relevant to class members’ individual reliance, which remains unresolved and which
                   6 Defendants “have a right to challenge.” ECF No. 739 at 1; see also Fed. R. Civ. P.
                   7 26(b)(1) (“[A]ny nonprivileged matter that is relevant to any party’s claim or defense
                   8 and proportional to the needs of the case” is discoverable.). The responses to these
                   9 requests will reveal: (1) the identity of the relevant decision-maker(s); (2) what non-
              10 price factors, if any, motivated the class member’s stock purchase; (3) what
              11 diligence, if any, the class member performed before purchasing stock; and (4) what
              12 non-price information, if any, each class member relied on in making the purchase.
              13 That information is crucial to assessing individual reliance. Consider, for example,
              14 if a claimant answered Interrogatory 2 by explaining that she invested in Puma
              15 because research into breast-cancer treatments is important to her and that she
              16 generally invests part of her portfolio in biopharmaceutical companies working on
              17 breast-cancer drugs regardless of their share price. Or consider if a claimant
              18 produced investment policies in response to Request for Production 4 that reveal it
              19 used a proprietary valuation technique—independent of market price—in
              20 purchasing Puma stock. The presumption would be unavailable to these claimants
              21 because they relied on factors that are “completely independent” of the market price
              22 in purchasing Puma stock. GAMCO, 927 F. Supp. 2d at 101. Thus, the responses
              23 to these discovery requests will help Defendants determine whether there is a basis
              24 for challenging class members’ reliance and whether depositions of particular class
              25 members or their investment advisors or other follow-up discovery requests are
              26 warranted.
              27             The discovery is also “proportional to the needs of the case.” Fed. R. Civ. P.
              28 26(b)(1). Proportionality is assessed by considering “the importance of the issues at
                                                                      DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   18       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 24 of 25 Page ID
                                         #:36805

                   1 stake in the action, the amount in controversy, the parties’ relative access to relevant
                   2 information, the parties’ resources, the importance of the discovery in resolving the
                   3 issues, and whether the burden or expense of the proposed discovery outweighs its
                   4 likely benefit.” Id. Defendants’ requests seek information about the sole remaining
                   5 element of liability, which is crucial to resolving this case and which is in the
                   6 exclusive possession of the class members, and the requests impose no undue burden
                   7 on claimants. Indeed, the burden is minimal relative to the importance of the
                   8 discovery, and the information sought cannot be obtained through alternative means.
                   9 The proposed requests also include straightforward instructions on how to respond
              10 and, if the Court believes additional guidance would be helpful, such guidance could
              11 be        provided    on    class   counsel’s   website.       Cf.   Notice   of   Verdict,
              12 http://pumabiosecuritieslitigation.com/media/2373222/puy_notice_final.pdf at 3
              13 (informing claimants that unless they choose to appear by other counsel, “you will
              14 be represented by Class Counsel: Robbins Geller Rudman & Dowd LLP”);
              15 Restatement (Third) of the Law Governing Lawyers § 99 cmt. l (Am. Law. Inst.
              16 1998) (“[O]nce the proceeding has been certified as a class action, the members of
              17 the class are considered clients of the lawyer for the class.”).
              18 IV.         CONCLUSION
              19             For the foregoing reasons, Defendants respectfully request that the Court
              20 amend the final pretrial order and grant them leave to propound the individual-
              21 reliance discovery outlined above.
              22
              23
              24
              25
              26
              27
              28
                                                                      DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   19       TO AMEND THE FINAL PRETRIAL ORDER
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 818-1 Filed 03/29/21 Page 25 of 25 Page ID
                                         #:36806

                   1 Dated: March 29, 2021          Respectfully submitted,
                   2                                LATHAM & WATKINS LLP
                   3
                                                    By /s/ Michele D. Johnson
                   4
                   5                                     Michele D. Johnson
                                                         Andrew B. Clubok
                   6                                     Colleen C. Smith
                   7                                     Sarah A. Tomkowiak
                                                         Kristin N. Murphy
                   8
                   9                                Attorneys for Defendants Puma
                                                    Biotechnology, Inc. & Alan H. Auerbach
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                         DEFS.’ MEM. OF LAW ISO MOTION FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                      20       TO AMEND THE FINAL PRETRIAL ORDER
                                                                    CASE NO. 8:15-CV-00865-DOC-SHK
